Citation Nr: 1546628	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-20 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include, posttraumatic stress disorder (PTSD), psychosis, and depression.

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over this case was subsequently transferred to the RO in Los Angeles, California, and that office forwarded the appeal to the Board.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence added to the record since the unappealed June 1998 rating decision denying entitlement to service connection for an acquired psychiatric disorder to include, PTSD, psychosis, and depression is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include, PTSD, psychosis, and depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran is attempting to reopen a June 1998 rating decision that denied entitlement to service connection for PTSD.  Although the appellant timely submitted a notice of disagreement, and an April 2000 statement of the case was issued, he did not submit a substantive appeal.  The denial therefore became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The United States Court of Appeals for Veterans Claims has held that, in determining whether a service connection claim subsequent to a denial should be treated as an application to reopen or a new claim, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)).  Evidence of record at the time of the June 1998 rating decision includes diagnoses of psychosis and depression and, in addition to discussing PTSD, the prior denial referenced depression.  Although depressive disorder, psychosis and PTSD are all psychiatric disorders that are rated under the general rating formula for mental disorders, see 38 C.F.R. § 4.130 (2015), they are different diseases.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("We recognize that bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability").

On the other hand, a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  Thus, although the Veteran initially claimed only entitlement to service connection for PTSD, because there were diagnoses of depression and psychosis prior to the June 1998 denial, his prior claim could have been construed to include depression and psychosis although the RO did not explicitly do so.

In keeping with the pro-claimant nature of VA's adjudication system, the Board will therefore consider whether construing the June 1998 rating decision as including a denial of service connection for acquired psychiatric disorders other than PTSD results in a favorable outcome for the Veteran.  National Organization of Veterans Advocates v. Secretary of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013) (noting uniquely pro-claimant principles underlying the veterans' benefits system).  As discussed below, the Board finds that it does.

The basis for the June 1998 denial was essentially that, although the Veteran had depression, there was no "confirmed diagnosis of PTSD," nor was there any evidence of an in-service stressor or of a nexus.  Prior to the June 1998 rating decision, the Veteran had not made any specific claims regarding an in-service stressor other than to generally assert that PTSD should be service connected.

The evidence since the June 1998 denial includes the Veteran's September 2008 allegation that while in boot camp in San Diego, he was physically assaulted for accidently wearing another recruit's jacket - a contention repeated in a June 2010 statement, a March 2011 VA treatment record, and at the July 2015 hearing.  While such lay statements are already presumed credible for purposes of reopening, see Justus v. Principi, 3 Vet. App. 510, 512-513 (1992), the Board also observes that the details of this account have generally been rather specific and consistent.  In addition, since June 1998, the Veteran has been diagnosed with additional acquired psychiatric disorders including schizoaffective disorder, anxiety disorder, and bipolar disorder.  As this evidence relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of this claim is warranted.

As reflected on the title page of this decision, the Board has recharacterized the reopened claim.  Again, the evidence indicates that the Veteran has current diagnoses of additional acquired psychiatric disorders, including schizoaffective disorder, anxiety disorder, and bipolar disorder.  The issue was therefore broadened to include entitlement to service connection for any acquired psychiatric disorder to include PTSD.  See Clemons, 23 Vet. App. at 9.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder to include, PTSD, psychosis, and depression is reopened.


REMAND

As noted above, the Veteran claims, among other things, that he was assaulted in boot camp at the Marine Corps Recruit Depot in San Diego.  While personnel records confirm that he was there from November 1972 to February 1973, in the June 2010 stressor statement, he reported that he did not receive any medical treatment until he arrived at Aberdeen Proving Grounds in Maryland.  Personnel records also reveal some evidence of behavior changes following the claimed assault, specifically, that he briefly went absent without leave in April 1973.  See 38 C.F.R. § 3.304(f)(5) (2015).

In June 2010, the Veteran submitted a VA From 21-4142 which, in pertinent part, requested records for treatment for depression from March 1973 to June 1973 from "VA Medical Alberdeen Mary [sic]."  The exact location identified by the Veteran is not clear.  In March 2013, the RO requested records from the VA Medical Center in Baltimore, Maryland for that time period; however, a negative response was received.  While the Veteran's wording might also suggest that he received treatment from the VA Aberdeen Vet Center Outstation in Maryland, the Vet Center Program was not established until 1979 - about six years after the alleged treatment.  See Vet Center Program: Who We Are, http://www.vetcenter.va.gov/About_US.asp.

The Veteran's military personnel records indicate that from March 1973 to May 1973, the appellant was located at the U.S. Army Ordnance Center and School, Aberdeen Proving Ground, Maryland for a small arms repair course.  While the Veteran's complete service treatment records appear to be of record, to ensure there are no outstanding mental health records, which are generally stored separately from the service treatment records, the AOJ should directly contact Aberdeen Proving Ground, Maryland.  See M21-1, Part III, Subpart iii, Chapter 2, Section A,1.b; see also M21-1, Part IV, Subpart ii, Chapter 1, Section D, 2.a.

Additionally, at the July 2015 hearing, the Veteran reported that he had been receiving treatment through the VA Greater Los Angeles Healthcare System since 1983.  While there are treatment records from that facility from as early as August 1996, there are none prior to that date.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate facility associated with the U.S. Army Ordnance Center and School, Aberdeen Proving Ground, Maryland and request all records relating to any treatment for an acquired psychiatric disorder for the period from March 1973 to May 1973.  Thereafter, request all VA treatment records associated with the VA Greater Los Angeles Healthcare System from 1983 to August 1996.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After completing any additional development deemed necessary, to include obtaining a new VA examination and opinion if indicated, readjudicate the claim.  If information received suggests that additional development, to include a new examination is in order, such development should be undertaken.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


